                                                                      Case 2:19-cv-02206-GMN-BNW Document 8 Filed 01/28/20 Page 1 of 2



                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            7
                                                                 Attorneys for Citibank
                                                            8
                                                                                               UNITED STATES DISTRICT COURT
                                                            9
                                                                                                      DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 DANIEL ZEEVI,                                         Case No. 2:19-cv-02206-GMN-BNW
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                 Plaintiff,
                                                                                                                       STIPULATION AND ORDER FOR
AKERMAN LLP




                                                            13   v.                                                    EXTENSION OF TIME TO RESPOND TO
                                                                                                                       COMPLAINT
                                                            14   CITIBANK,
                                                                                                                       (SECOND REQUEST)
                                                            15                                 Defendant.

                                                            16            Plaintiff Daniel Zeevi, and Defendant Citibank (Citi), hereby stipulate and agree that Citi

                                                            17   shall have an additional twenty-one (21) days, up to and including February 18, 2020, to file its

                                                            18   response to the plaintiff's complaint, which is currently due on January 28, 2020 per ECF No. 7.

                                                            19   . . .

                                                            20   . . .

                                                            21   . . .

                                                            22   . . .

                                                            23   . . .

                                                            24   . . .

                                                            25   . . .

                                                            26   . . .

                                                            27   . . .

                                                            28   . . .

                                                                 51777343;1
                                                                    Case 2:19-cv-02206-GMN-BNW Document 8 Filed 01/28/20 Page 2 of 2




                                                            1             This is the parties' second request for an extension of this deadline and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED this 28th day of January, 2020.

                                                            4
                                                                 AKERMAN LLP
                                                            5

                                                            6    /s/ Jamie K. Combs                                    /s/ Miles N. Clark
                                                                 DARREN T. BRENNER, ESQ.                               MATTHEW I. KNEPPER, ESQ.
                                                            7    Nevada Bar No. 8386                                   Nevada Bar No. 12796
                                                                 JAMIE K. COMBS, ESQ.                                  MILES N. CLARK, ESQ.
                                                            8    Nevada Bar No. 13088                                  Nevada Bar No. 13848
                                                                 1635 Village Center Circle, Suite 200                 KNEPPER & CLARK, LLC
                                                            9    Las Vegas, NV 89134                                   5510 S. Fort Apache Road, Suite 30
                                                            10                                                         Las Vegas, NV 89148
                                                                 Attorneys for Citibank
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                       DAVID H. KRIEGER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                       Nevada Bar No. 9086
AKERMAN LLP




                                                            13                                                         HAINES & KRIEGER, LLC
                                                                                                                       8985 S. Eastern Avenue, Suite 350
                                                            14                                                         Henderson, NV 89123
                                                            15                                                         Attorney for Daniel Zeevi
                                                            16

                                                            17

                                                            18                                 IT IS SO ORDERED
                                                                                                            IT IS SO ORDERED.
                                                            19
                                                                                               DATED: January 30, 2020
                                                            20
                                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                                            21                                                Case No. 2:19-cv-02206-GMN-BNW
                                                            22
                                                                                               __________________________________________________
                                                                                                          DATED: __________________________
                                                            23                                 BRENDA WEKSLER
                                                            24
                                                                                               UNITED STATES MAGISTRATE JUDGE

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 51777343;1
